-      .
\.-; -;:'~
           j



      · f;,A~0!;;,24~5~Bl!(R~ev~.~02~/0~8/~20~19~).,;!!Ju~dg~m~en~t!;in~a~C~rim:!!!i~na~IP~et~ty~C~as::::,e~(M:.:,:;o~di~fie~d~)---=~=--=--~=-------Pa~ge_l_o_f_l
                                                                                                                                                                    .
                                                                                                                                                                    j ;~)
                                                                                                                                                                         ·~


                                                                                                                                                                        '-/


                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                                (For Offenses Committed On or After November 1, 1987)
                                            v.
                                                                                                Case Number: 3:19-mj-22722
                          Martin Hernandez-Prudencio
                                                                                               Christian

                                                                                                                          F ''I!~t:
                                                                                                                                  r~o
           REGISTRATION NO. 86340298                                                                                  ~~
           THE DEFENDANT:                                                                                                ~-,!~L 0 9.20.19.
            IZI pleaded guilty to count(s) 1 of Complaint                                                                ____         __ .
                                                 ~~~__;c-~~~-~--~-~---11----,.'<TT""l~1K,--.-.,~;~j~w1~~.~T-H~i~~~-l-~~.c~)l~:.~T~---11--
           D was found guilty to count(s)                                                                      SOUTHEf::ir·~ :11srn1Gl GT <~AL'FORNIA
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section               Nature of Offense                                                                        Count Number(s)
           8:1325                        ILLEGAL ENTRY (Misdemeanor)                                                              1

           D The defendant has been found not guilty on count(s)
                                                                                      ~------~-------~-~~-

           0 Count(s)                                                                            dismissed on the motion of the United States.
                          ~-----~----------~




                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                    ~ TIME SERVED                                         D _ _ _ _ _ _ _ _ _ _ days

           IZI Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                            charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesday, July 9, 2019
                                                                                            Date of Imposition of Sentence


           Received
                      DUSM                                                                  HittsLtLOCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                             3:19-mj-22722
